       Case: 1:19-cv-04933 Document #: 89 Filed: 08/02/21 Page 1 of 9 PageID #:307




                      UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

    PETER O. OBAZUAYE,

                      Plaintiff,
                                                          No. 19-cv-04933
                           v.
                                                          Judge Mary M. Rowland
    STATE OF ILLINOIS, DEPART-
    MENT OF HUMAN SERVICES, et
    al.,

                   Defendants.


                             MEMORANDUM OPINION & ORDER

      Pro se plaintiff Peter O. Obazuaye has filed suit against the Illinois Department

of Human Services (IDHS), John Gordon, Diana Hogan, Jeffery Pilatio, Daisy Juntila,

and Michael Palad (collectively, Individual Defendants), based on alleged employ-

ment discrimination and unlawful retaliation under Title VII, 42 U.S.C. §§ 1981 and

1985. 1 (Dkt. 57). Before the Court is Plaintiff’s Amended Complaint (Dkt. 57). 2 De-

fendants have moved to dismiss the amended complaint. (Dkt. 75). For the reasons

set forth below, Defendants’ motion to dismiss is granted.

                                             BACKGROUND

      Because Plaintiff is proceeding pro se, the court construes his filings liberally. See

Erickson v. Pardus, 551 U.S. 89, 94, 127 S.Ct. 2197, 167 L.Ed.2d 1081 (2007) (per




1The Court previously dismissed Elgin Mental Health Center (Dkt. 50 at 8-9), and the Illinois Nurse’s
Association (Dkt. 12).

2   This is the fifth complaint Plaintiff has filed in this matter. (Dkts. 1, 6-7, 14, 51 & 57).
     Case: 1:19-cv-04933 Document #: 89 Filed: 08/02/21 Page 2 of 9 PageID #:308




curiam). The facts underlying Mr. Obazuaye’s amended complaint are as follows. Mr.

Obazuaye began working as a registered nurse at the Illinois Center for Rehabilita-

tion and Education – Wood in November 2005. (Dkt. 57 at 2). In November 2017,

Obazuaye filed a charge of discrimination with the U.S. Equal Employment Oppor-

tunity Commission (EEOC) alleging discrimination by the individual defendants be-

cause “they are supervisors and enact the policies, procedures, rules and regulations”

that violate Obazuaye’s due process and Equal Protection rights. Id. He asserts that

his employer discriminated against him when he applied for a position as Supervisor

and was never interviewed for the position. He learned later he did not receive the

position because “he wasn’t American and did not speak English clearly.” 3 Id. Oba-

zuaye was transferred to another facility, Elgin Mental Health Center, as “punish-

ment” for “striving to get an administration position” in the IDHS. (Id. at 3). In addi-

tion to the retaliation, he alleges that his employer discriminated against him based

on his race and national origin, in violation of Title VII of the Civil Rights Act of 1964

and pursuant to 42 U.S.C. §§ 1983 and 1985 and pursuant to Monell. (Id.).

    Obazuaye filed a charge with the EEOC on May 6, 2019 alleging retaliation. (Dkt.

6 at 2). On May 14, 2019, the EEOC issued a right-sue-letter, and Mr. Obazuaye

timely filed this lawsuit (Id.).




3This appears to contradict allegations in a prior complaint where Mr. Obazuaye claimed that he was
denied sufficient notice of a layoff and had he been given notice of the layoff, he would have been able
to apply for two promotions instead of getting transferred to another facility. (Dkt. 7 at 2). In the prior
version of the complaint, Mr. Obazuaye alleged that the short notice was a form of retaliation for his
2017 discrimination claim. (Id.).


                                                    2
    Case: 1:19-cv-04933 Document #: 89 Filed: 08/02/21 Page 3 of 9 PageID #:309




                                    DISCUSSION

   1. Standard of review

   Under Federal Rule of Civil Procedure 12(b)(6), “[t]o survive a motion to dismiss,

a complaint must contain sufficient factual allegations to state a claim for relief that

is plausible on its face.” Ill. Bible Coll. Ass’n v. Anderson, 870 F.3d 631, 636 (7th Cir.

2017), as amended (Oct. 5, 2017), cert denied sub nom. Ill. Bible Coll. Ass’n v. Cross,

138 S. Ct. 1021 (2018). “A claim has facial plausibility when the plaintiff pleads fac-

tual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). “While a plaintiff need not plead

‘detailed factual allegations’ to survive a motion to dismiss, she still must provide

more than mere ‘labels and conclusions or a formulaic recitation of the elements of a

cause of action’ for her complaint to be considered adequate….” Bell v. City of Chi.,

835 F.3d 736, 738 (7th Cir. 2016) (quoting Iqbal, 556 U.S. at 678).

   Although pro se complaints are held to less stringent standards than formal plead-

ings drafted by lawyers, a litigant can plead himself out of court by alleging facts that

establish an impenetrable defense to his claims. Finnane v. Pentel of America, Ltd.,

43 F. Supp.2d 891, 897 (N.D. Ill. 1999); see also Epstein v. Epstein, 843 F.3d 1147,

1150 (7th Cir. 2016) (“A plaintiff can ‘plead himself out of court by pleading facts that

show he has no legal claim.’”). It is additionally appropriate for the court to address

arguments regarding whether a plaintiff exhausted his administrative remedies in a

motion under Rule 12(b)(6) when the plaintiff pleads facts showing that the claim is




                                            3
    Case: 1:19-cv-04933 Document #: 89 Filed: 08/02/21 Page 4 of 9 PageID #:310




outside the scope of the charge of discrimination. See e.g., McQueen v. City of Chi.,

803 F.Supp.2d 892, 903 (N.D. Ill. 2011). Defendants have moved to dismiss on several

grounds. The Court will address them in turn.

   2.   Title VII and Section 1983 claims against IDHS

   Plaintiff’s original complaint (Dkt. 6) brought allegations against the IDHS based

on 42 U.S.C. § 1981 and Title VII. The Court dismissed the § 1981 claims, with prej-

udice, because IDHS is not a “person” for purposes of § 1981. See Dkt. 50 at 9 (“IDHS

(a state agency) … may [not] be sued under § 1981 because [it is] not [a] ‘person[]’ and

[is] thus not [a] proper defendant[].”) (citations omitted). The Court noted that “§ 1983

claims cannot be brought against IDHS … for the same reasons.” (Id. at n. 1).

   Despite that discussion, Plaintiff’s amended complaint asserts a § 1983 claim

against IDHS. Plaintiff does not respond to IDHS’s argument that it is not a proper

party for purposes of a § 1983 claim. (Dkt. 79 & 84). See Spain v. Elgin Mental Health

Ctr., 2011 WL 1485285, at *4 (N.D. Ill. Apr. 18, 2011) (“IDHS is entitled to dismissal

both because it is not a ‘person’ amendable to suit under §§ 1981 and 1983 claims,

and because the Eleventh Amendment grants it sovereign immunity.”). Plaintiff’s

claim arising under § 1983 against IDHS is dismissed with prejudice.

   As to Title VII, the Court previously dismissed, with prejudice, discrimination

claims against IDHS based on race, color or national origin because Plaintiff failed to

exhaust his administrative remedies for those claims. (Dkt. 50 at 5-6). A plaintiff may

not bring claims in a lawsuit that were not included in the EEOC charge. Cheek v. W.

& S. Life Ins. Co., 31 F.3d 497, 500 (7th Cir. 1994). Plaintiff’s EEOC charge only lists




                                           4
    Case: 1:19-cv-04933 Document #: 89 Filed: 08/02/21 Page 5 of 9 PageID #:311




retaliation, not discrimination based on national origin, color, or race. (Dkt. 29, Ex.

B). See also Dkt. 50 at 5-6. Because Plaintiff’s EEOC charge makes no reference to

discrimination based on national origin, color, or race, these claims were previously

dismissed with prejudice.

    The Court dismissed Obazuaye’s retaliation claim without prejudice, allowing him

to amend it finding he had properly exhausted it. However, IDHS argued that the

length of time between Plaintiff filling his EEOC charge in March 2017 and the al-

leged retaliatory transfer to Elgin in January 2019 was too long to support a reason-

able inference of causation. In the Court’s previous Order, it spelled out the law re-

garding retaliation and the fact that “the almost two-year gap between the protected

activity and the alleged transfer standing alone makes Plaintiff’s claim of retaliation

implausible.” 4 (Dkt. 50 at 7).

    The Court dismissed the claim without prejudice and allowed Plaintiff to amend.

Plaintiff has not added any allegations that state a valid retaliation claim. In addition

to asserting unequal treatment based on race (administrators write up black nurses

who complain; black staff are “overly reviewed” by a Caucasian person), he asserts:

(1) he is being discriminated against because he applied for an administrative posi-

tion and the “administration did not want an African or African American in an


4 The Court cited several cases supporting this principal including Lalvani v. Cook Cnty., Illinois, 269
F.3d 785, 790 (7th Cir. 2001) (concluding that a year and a half between employee’s action and sup-
posed retaliation made claim implausible under Rule 12(b)(6) and subject to dismissal); Marijan v.
University of Chicago, No. 17 C 9361, 2018 WL 3463272, at *5 (N.D. Ill. July 18, 2018) (court may
consider lengthy time gap at pleading stage, and gap of 19 months between protected activity and
termination made complaint implausible and thus subject to dismissal under Rule 12(b)(6)); and Ghi-
les v. City of Chicago Heights, No. 12 C 7634, 2016 WL 561897, at *2 (N.D. Ill. Feb. 12, 2016) (dismiss-
ing a retaliation claim because an unexplained six month delay between the protected activity and
retaliation was “too remote” to link the two events and establish causation) (Dkt. 50 at 7).


                                                   5
    Case: 1:19-cv-04933 Document #: 89 Filed: 08/02/21 Page 6 of 9 PageID #:312




administration capacity”; (2) he was transferred to Elgin as a punishment and treated

unfairly “the first day he got there”; and (3) he was sent to Elgin because he applied

for an administrative position in IDHS. His amended complaint asserts that his

transfer to Elgin, instead of being in retaliation for protected activity, was to punish

him for applying for an administrative job. This fails to state a claim of retaliation.

    Plaintiff’s Title VII claims against IDHS based on discrimination and retaliation

are dismissed with prejudice.

    3. Individual Defendants

    In an order dated October 21, 2019, the Court reviewed Plaintiff’s complaint pur-

suant to 28 U.S.C. § 1915(e)(2)(B) (allowing for initial review of pro se complaints)

and, because individuals may not be sued under Title VII, dismissed the Individual

Defendants with prejudice. 5 (Dkt. 12 at 2). However, acknowledging that individuals

can be sued under other relevant statutes (e.g., § 1983 and § 1981), the Court vacated

its decision sua sponte on August 13, 2020. (Dkt. 50 at 10). The Court allowed Plaintiff

until September 14, 2020 to amend his complaint regarding the individual defend-

ants.

    In his Amended Complaint, Plaintiff alleges that the Individual Defendants are

employees who are the cause of the discrimination because “they enacted the policies,

procedures, rules” that violate due process and the Equal Protection Clause.” (Dkt.

57 at 2). He does not allege any actual actions that any of the individual Defendants




5While Plaintiff’s form complaint checked boxes for claims other that Title VII, his “Statement” alleged
only violation of Title VII and the Illinois Hate Crime Statute. (Dkts. 6 & 7).


                                                   6
    Case: 1:19-cv-04933 Document #: 89 Filed: 08/02/21 Page 7 of 9 PageID #:313




took. Because he has failed to allege that Gordan, Hogan, Pilario, Palad or Junitila

took any actions, his claims against these Defendants fail.

   With respect to § 1983, it is well-established that a plaintiff must assert personal

involvement by a defendant. See Vance v. Peters, 97 F.3d 987, 991 (7th Cir. 1996);

Brooks v. Ross, 578 F.3d 574, 580-82 (7th Cir. 2009). Plaintiff does not allege that any

one of these Defendants was responsible for transferring him or denying him a pro-

motion or discriminating against him in any way. Plaintiff has not alleged personal

involvement on the part of any of the Individual Defendants and any claims based on

§ 1983 are dismissed.

   To establish a claim under § 1985, a plaintiff must allege: “(1) the existence of a

conspiracy; (2) a purpose of depriving a person or class of persons of equal protection

of the laws; (3) an act in furtherance of the alleged conspiracy; and (4) an injury to

person or property or a deprivation of a right or privilege granted to U.S. citizens.” 42

U.S.C. § 1985(3); see Green v. Benden, 281 F.3d 661, 665 (7th Cir. 2002). Plaintiff

fares no better here. Plaintiff’s Amended Complaint does not contain any allegations

that any of the Individual Defendants made an agreement or committed any act to

further such an agreement. And there is no information in the amended complaint

that the Individual Defendants made an agreement to violate Plaintiff’s constitu-

tional rights. The amended complaint is devoid of any allegations that the Individual




                                           7
    Case: 1:19-cv-04933 Document #: 89 Filed: 08/02/21 Page 8 of 9 PageID #:314




Defendants took any actions at all. Any claim based on a conspiracy under § 1985 is

dismissed. 6

    As Plaintiff has had ample opportunities to state a claim against these Individual

Defendants, these claims are dismissed with prejudice.

    4. Monell is not available in this case

    Plaintiff cites Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658, 98

S. Ct. 2018, 56 L. Ed. 2d 611 (1978) in the body of his amended complaint. (Dkt. 57

at 3). Monell claims arise from unconstitutional policies but that liability is limited

to municipalities, “and not states or states’ departments.” Joseph v. Board of Regents

Univ. of Wisc. Sys., 432 F.3d 746, 748-49 (7th Cir. 2005); see also Hudson v. Foxx, No.

18-CV-08243, 2021 WL 1222871, at *4 (N.D. Ill. Mar. 31, 2021).

    Plaintiff’s citation to Monell cannot give rise to a cause of action against the Indi-

vidual Defendants or against the IDHS. Any Monell claim is dismissed with preju-

dice.

                                        CONCLUSION

    For the reasons stated above, Defendants’ motion to dismiss [75] is granted. Plain-

tiff’s motion for status update [87] is denied as moot.

    Case dismissed with prejudice. Judgment to enter in favor of Defendants, the Illi-

nois Department of Human Services, John Gordon, Diana Hogan, Jeffery Pilatio,




6For these same reasons any claim against IDHS alleging a conspiracy pursuant to § 1985 is dismissed
with prejudice. The amended complaint contains no allegations that any employee of IDHS made an
agreement to violate Plaintiff’s rights or took an overt act in furtherance of such an agreement.


                                                 8
    Case: 1:19-cv-04933 Document #: 89 Filed: 08/02/21 Page 9 of 9 PageID #:315




Daisy Juntila, Michael Palad, Elgin Mental Health Center, and the Illinois Nurse’s

Association and against Plaintiff Peter Obazuaye. Civil case terminated.



                                             E N T E R:




Dated: August 2, 2021

                                             MARY M. ROWLAND
                                             United States District Judge




                                         9
